In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00096-CR
______________________________


GARY TRISTON GUICE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 188th Judicial District Court
 Gregg County, Texas
Trial Court No. 36,392-A





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION

	Gary Triston Guice appeals from his conviction on his open plea of guilty to three felony
offenses in a single proceeding.  In this case, numbered 06-08-00096-CR (trial cause number
36,392-A), Guice was convicted of sexual assault.  Guice pled guilty to the offense.  The issue of
punishment was tried to the trial court, which sentenced him to twenty years' imprisonment in this
case, to run concurrently with the sentences in the other two cases. (1) 
	On appeal, Guice raises two contentions of error.  First, he argues that the trial court
committed reversible error by failing to consider the entire range of punishment for the offense, and
second, that the punishment imposed violated the right against cruel and unusual punishment.
	We addressed these issues in detail in our opinion of this date on his appeal in cause number
06-08-00095-CR.  For the reasons stated therein, we affirm the judgment. 


						Josh R. Morriss, III
						Chief Justice

Date Submitted:	December 22, 2008
Date Decided:		December 23, 2008

Do Not Publish										
1. In cause number 06-08-00095-CR (trial number 35,832-A), Guice was convicted of
aggravated robbery and sentenced to life imprisonment.  In cause number 06-08-00097-CR (trial
number 36,394-A), Guice was convicted of aggravated kidnapping and sentenced to life
imprisonment.

SPAN>
	On April 26, 2007, we mailed a letter to counsel for appellant detailing the apparent defect
in the notice of appeal and informing counsel that, if he did not show this Court how we had
jurisdiction within ten days of the date of the letter, we would dismiss the appeal for want of
jurisdiction.

	We have received no response.  Therefore, we dismiss the appeal.  See Tex. R. App. P. 42.3.

							Josh R. Morriss, III
							Chief Justice

Date Submitted:	May 31, 2007	
Date Decided:		June 1, 2007